Case 19-15647-elf     Doc 48    Filed 02/18/21 Entered 02/18/21 13:07:25            Desc Main
                                Document      Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                       :
           Curtis A. Raymond                   :       Chapter 13
           Anne M. Raymond                     :       No.: 19-15647-ELF
           Debtor(s)                           :


           RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                 STAY FILED BY US BANK NATIONAL ASSOCIATION


          Debtors, Curtis and Anne Raymond, by and through their undersigned Counsel,
  Brad J. Sadek submit the following in response to the Motion for Relief filed by US Bank
  National Association:

           1.    Admitted.

           2.    Admitted.

           3.    Admitted.

           4.    Admitted.

           5.    Admitted.

           6.    Admitted payments were missed. Debtors ask for the chance to catch up.

           7.    No response required.

           8.    Debtors are unsure of the same as they aver some payments have been
                 made including a recent payment of $1300.00.

           9.    Denied. Debtors aver a recent payment was made and ask for the chance
                 to catch up the remaining post-petition arrears and attorney fees through a
                 Modified Chapter 13 Plan.

           10.   No response required.


        WHEREFORE, based on the aforementioned, Movant shall be denied an Order
  modifying the Automatic Stay under Bankruptcy Code Section 362.
Case 19-15647-elf     Doc 48    Filed 02/18/21 Entered 02/18/21 13:07:25           Desc Main
                                Document      Page 2 of 2



                                                      Respectfully submitted,

  Dated: February 18, 2021                            ________________________
                                                      /s/ Brad J. Sadek, Esq.
                                                      Attorney for the Debtor
                                                      Sadek & Cooper
                                                      1315 Walnut Street, #502
                                                      Philadelphia, PA 19107
                                                      (215) 545-0008




                               CERTIFICATE OF SERVICE

          I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
  correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
  electronic or Regular U.S. Mail on all creditors and the following parties:


                                  William C. Miller, Esq.
                                    Chapter 13 Trustee


                                   Rebecca A. Solarz
                                    Electronic Notice
                                   Attorney for Movant



  Dated: February 18, 2021                                    /s/Brad J. Sadek, Esq
                                                              Brad J. Sadek, Esq.
                                                              Attorney for Debtor
                                                              1315 Walnut Street
                                                              Suite #502
                                                              Philadelphia, PA 19107
